Name: Council Regulation (EEC) No 124/83 of 17 January 1983 extending the time limit provided for in Article 73 (1) of the 1979 Act of Accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 1 . 83 Official Journal of the European Communities No L 17/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 124/83 of 17 January 1983 extending the time limit provided for in Article 73 ( 1 ) of the 1979 Act of Accession whereas the extension of one year appears therefore appropriate, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the 1979 Act of Accession, and in particular Article 73 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Article 73 ( 1 ) of that Act provides for a transi ­ tional period up to 31 December 1982 in order to take into account the difficulties which the Hellenic Republic may experience in applying the common organization of the markets ; Whereas in some sectors these difficulties cannot be overcome within the time limit specified ; whereas use should therefore be made of the possibility provided for by the Act of extending the time limit in question ; HAS ADOPTED THIS REGULATION Article 1 The time limit referred to in Article 73 ( 1 ) of the 1979 Act of Accession is hereby extended to 31 December 1983 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 January 1983 . For the Council The President J. ERTL (') Opinion delivered on 14 January 1983 (not yet published in the Official Journal).